Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
2.         The drawings filed on March 19, 2020 are accepted by the Examiner.

Allowable Subject Matter
3.         Claims 1-20 are allowed.  

REASONS FOR ALLOWANCE
4.         The following is a statement of reasons for the indication of allowable subject matter:
     The prior art of record, Bae (Publication No. 2021/0061292), a vehicle includes a first communicator configured to communicate with at least one of a communication infrastructure or a moving vehicle and a first controller configured to determine whether update for at least one electronic device included in the vehicle is required  and the update for the at least one electric device is required and update the at least one electronic device on the basis of updated information received from the moving vehicle.
     Next, the prior art of record, Gandhi et al. (“Video Based Surround Vehicle Detection, Classification and Logging from Moving Platforms: Issues and Approaches’,” Proceedings of the 2007 IEEE Intelligent Vehicles symposium, Istanbul, turkey, June 13-15, 2007, pages 1067-1071), teaches developing a mobile vehicle-mounted system to detect, classify, and log the surrounding vehicles in a database for efficient query-based retrieval.  This system consists of three components (1) vehicle sensing, detection, and tracking (2) feature extraction and classification and (3) database storage and retrieval.
     Finally, the prior art of record does not render obvious to one ordinarily skilled in the art at the time of applicant’s invention nor anticipate the combination of claimed elements including “querying by the moving vehicle a server for a second data based on the analyzing, wherein the second data is one or more of at least one second video and at least one second image of the moving transport at a previous time; verifying, by the moving vehicle, an issue exists based on a delta above a threshold between the first data and the second data; and sending, by the moving vehicle, the verified issue to the server” as recited in independent claim 1 and similarly recited independent claims 8 and 15.
     The remaining claims are dependent claims, thus these claims are patently distinct over the art of record for at least the above reasons.
     Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Information Disclosure Statement
5.	The information disclosure statements (IDS) submitted on June 5, 2021; February 13, 2021; August 16, 2020; and March 19, 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Conclusion
6.         The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
a.  Marasigan et al. (Patent No. 11,097,735) teaches transport lane usage;
b.  Shiga et al. (Publication No. 2020/0110404) teaches left-behind belongings delivery support apparatus, left-behind belongings delivery support system, and left-behind belongings delivery support method; and
c.  Momin et al. (2015 International Conference on Circuit, Power, and Computing Technologies (ICCPCT), pages 1-4, IEEE) teaches vehicle detection and attribute based search of vehicles in video surveillance system.
7.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHERYL LEWIS whose telephone number is (571)272-4113.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571) 270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHERYL LEWIS/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        June 14, 2022